Citation Nr: 0315211	
Decision Date: 07/09/03    Archive Date: 07/17/03

DOCKET NO.  00-22 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

Entitlement to an increased rating for service-connected post 
traumatic stress disorder (PTSD), currently evaluated as 50 
percent disabling.

Entitlement to an initial evaluation in excess of 10 percent 
for service-connected tension headaches as secondary to 
service-connected PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel



INTRODUCTION

The veteran served on active duty from September 1967 to 
September 1969.  The veteran received the Combat 
Infantryman's Badge and the Purple Heart.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana, which granted service connection for 
tension headaches as secondary to service-connected PTSD and 
assigned an initial evaluation of 10 percent.  In that same 
decision, the RO increased the disability evaluation assigned 
to the service-connected PTSD from 30 to 50 percent.  As the 
50 percent evaluation assigned to the PTSD is less than the 
maximum available under the applicable diagnostic criteria, 
the veteran's claim remains viable on appeal.  See AB v. 
Brown, 6 Vet. App. 35, 38 (1993).

As the veteran is appealing the initial assignment of the 
disability rating for his service-connected tension 
headaches, the issue has been framed as that listed on the 
front page of this decision.   See Fenderson v. West, 12 Vet. 
App. 119, 125- 126 (1999).


REMAND

On November 9, 2000, during the pendency of the this appeal, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, and 5126 (West 2002)).  VCAA includes an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence necessary to substantiate a claim 
for VA benefits and which evidence, if any, the claimant is 
expected to obtain and submit, and which evidence will be 
retrieved by VA.  See 38 U.S.C.A. § 5103(a) and (b) (West 
2002).  Also see Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  VCAA is applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  38 U.S.C.A. 5107.  See also Karnas v. Derwinski, 1 
Vet. App. 308 (1991).  

It appears that the RO provided the veteran sufficient notice 
of the VCAA via the April 2002 supplemental statement of the 
case (SSOC).  However, the Board has identified certain 
assistance that must be rendered to comply with the VCAA.  

Although the veteran has undergone VA examinations for his 
PTSD and tension headaches in January and May 1999, 
respectively, it is necessary to provide him additional 
examinations because the Board does not have sufficient 
evidence upon which to decide his claims.  The duty to assist 
includes, when appropriate, the duty to conduct a thorough 
and contemporaneous examination of the claimant.  Where the 
evidence of record does not reflect the current state of the 
claimant's disability, a VA examination must be conducted.  
Reexamination will be requested whenever VA determines that 
there is a need to verify either the continued existence or 
the current severity of a disability.  38 C.F.R. § 3.327(a).  
Generally, reexaminations are required if it is likely that a 
disability has improved, if the evidence indicates that there 
has been a material change in a disability, or if the current 
rating may be incorrect.  Id.  In this regard, VA outpatient 
treatment reports, dating from March 1999 to August 2002, 
reflect that the veteran has continued to seek treatment for 
his PTSD and tension headaches at the VA Medical Center 
(VAMC) in Fort Wayne, Indiana.  

In addition, an August 2002 VA outpatient report reflects 
that the veteran was scheduled to return to the mental health 
clinic at the VAMC in Fort Wayne, Indiana in two months.  
Accordingly, the RO must determine whether and when the 
veteran received additional VA medical care for his service-
connected PTSD and/or tension headaches, and those records, 
must be associated with the claims files.  See Bell v. 
Derwinski, 2 Vet. App. 611 (1992).

Accordingly, these claims are REMANDED for the following:

1.  Obtain and associate with the claims 
files all of the veteran's medical 
reports from the VAMC in Fort Wayne, 
Indiana for all outpatient treatment from 
August 2002 to the present.  The RO 
should ensure that its efforts to obtain 
the identified records are fully 
documented in the claims files.  If the 
RO is unsuccessful in obtaining any 
medical records identified by the 
appellant, it should inform the appellant 
and his representative of this and ask 
them to provide a copy of the outstanding 
medical records.  

2.  After obtaining the VA treatment 
records, schedule the veteran with the 
appropriate VA medical facility for a 
psychiatric examination in order to 
determine the current severity of his 
service-connected PTSD.  The claims 
files, including a copy of this remand 
request, must be available to and 
reviewed by the examiner.  The report is 
to reflect that a review of the claims 
files was made.  A complete rationale for 
all opinions must be provided.  The 
examination report must be typed.

All necessary tests and studies should be 
accomplished, and all clinical 
manifestations of the veteran's PTSD 
should be reported in detail.  The 
examiner should fully describe the 
veteran's psychiatric symptoms and assign 
a Global Assessment of Functioning (GAF) 
score. 

If any psychiatric disorders other than 
PTSD are present, the examiner should, to 
the extent possible, distinguish the 
manifestations of the veteran's service-
connected PTSD from those of any other 
diagnosed disorder.  If the 
symptomatology cannot be distinguished, 
it should be so stated for the record.  

The examiner should provide an opinion 
concerning the degree of social and 
industrial impairment resulting from the 
veteran's PTSD, to include whether it is 
sufficient by itself to render him 
unemployable.  

3.  After obtaining the VA treatment 
records, the veteran should be afforded a 
VA neurological examination to ascertain 
the extent and severity of his current 
service-connected tension headaches.  The 
claims files, including a copy of this 
remand request, must be made available to 
the examiner prior to the examination and 
must be reviewed by the examiner in 
connection with the examination.  The 
examiner should specify on the 
examination report that the claims files 
have been reviewed.  A complete rationale 
for all opinions must be provided.  The 
examination report must be typed.

All indicated tests and studies are to be 
performed.  Following the examination, 
the VA examiner should comment 
specifically on the frequency and 
duration of the veteran's tension 
headaches.  The examiner should comment 
on whether the veteran suffers 
prostrating attacks and whether the 
headaches are productive of severe 
economic inadaptability.  

4.  Thereafter, the RO should thoroughly 
review the claims file and take all other 
proper measures to ensure full and 
complete compliance with the duty-to-
notify and duty-to-assist provisions of 
the VCAA that are specifically germane to 
the claims on appeal.  The RO should 
ensure that the examination reports 
provide all information requested, and, 
if they do not, return them to the 
examiner for corrective action. 

5.  The RO should then readjudicate the 
issues on appeal.  If any of the benefits 
sought on appeal remains denied, the 
appellant and his representative should 
be provided a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claims for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to this Board for 
further appellate review, if in order.  The purpose of this 
remand is to comply with governing adjudicative procedures.  
The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition of the remanded issues.  The 
veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The RO and the veteran are advised that the Board is 
obligated by law to ensure that the RO complies with its 
directives, as well as those of the appellate courts.  It has 
been held that compliance by the Board or the RO is neither 
optional nor discretionary.  Where the remand orders of the 
Board or the Courts are not complied with, the Board errs as 
a matter of law when it fails to ensure compliance.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998).

No action is required of the veteran until further notice is 
obtained.  However, the Board takes this opportunity to 
advise the veteran that the conduct of the efforts as 
directed in this remand, as well as any other development 
directed by the RO, is necessary for a comprehensive and 
correct adjudication of his claims.  38 C.F.R. § 3.655(b).  
The veteran's cooperation in the RO's efforts is both 
critical and appreciated.  However, the veteran is further 
advised that his failure to report for any scheduled 
examinations without good cause may result in a claim being 
considered on the evidence now of record or denied.

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



________________________________
MICHELLE L. KANE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


